Citation Nr: 0713582	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  02-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed to be a residual of a syphilis 
infection in service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
October 1980.  In September 2001, VA determined his period of 
service from January 15, 1976, to January 14, 1979, was under 
honorable conditions, whereas his service from January 15, 
1979, to October 10, 1980, was dishonorable.  He did not 
appeal that decision.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
September 2001, the RO denied the veteran's claims for 
service connection for an acquired psychiatric disorder 
(claimed as "nerves"), headaches, sinusitis, neck, back, 
bilateral feet, and bilateral knee disabilities.  He filed a 
timely appeal.  In July 2003, the Board remanded the appeal 
because he indicated he wanted a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  A hearing was 
scheduled; but, in November 2003, he indicated he could not 
attend due to his medical condition and asked the appeal to 
continue without a hearing.  Then, in March 2004, the RO 
denied his claims for service connection for syphilis and 
residuals.  Again, he filed a timely appeal.

In July 2003, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The Board issued a decision in January 2005 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In October 2005, during the pendency of this appeal to the 
Court, a separate appeal to the Board by the veteran for five 
additional claims was denied.  Those claims included 
entitlement to service connection for headaches, a neck 
disability, a back disability, sinusitis, and a left foot 
disability - all claimed as secondary to Guillain-Barré 
syndrome as a result of a swine flu vaccination.



In October 2006, the veteran's attorney and VA's Office of 
General Counsel - representing the Secretary, filed a joint 
motion asking the Court to vacate the Board's decision and 
remand the case for further development and readjudication 
in compliance with directives specified.  The joint motion 
specifically noted that the veteran was not contesting the 
Board's decision as to his claims for service connection for 
a right foot disability, bilateral knee disabilities, and 
warts.  Nor was he, according to the joint motion, contesting 
any of the claims adjudicated in the October 2005 Board 
Decision.  The Court granted the joint motion in a November 
2006 Order and since has returned the file to the Board.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he contracted syphilis during his 
period of honorable active duty military service.  He also 
contends this condition was not treated for many years and, 
consequently, developed into neurosyphilis.  He believes his 
infection caused his current acquired psychiatric disorder.

The October 2006 Joint Motion for Partial Remand indicated 
the Board failed to address the E. D., RN's March 2004 
letter, which noted a possible onset of syphilis in 1977.  If 
indeed true, this would place the infection during the 
veteran's honorable active military service from January 15, 
1976, to January 14, 1979.

VA and private outpatient records show diagnoses for numerous 
psychiatric disorders - including depression, bipolar 
disorder, and neurosyphilis (unconfirmed).  In reviewing the 
veteran's file the Board also observes at least two possible 
etiologies for his acquired psychiatric disorder.  Of note, 
June and July 1988 records from a private hospital indicate 
he wanted a venereal disease (VD) screening.  He gave a 
history of recent positive blood tests for syphilis.  He was 
said to have symptoms of anxiety.  While spinal fluid was 
taken, the record does not contain indications of the results 
of the test.  On the other hand, a state disability 
determination report from May 1997 indicates that an 
automobile accident triggered acute psychoses and delusions.  
Efforts were made at that time to distinguish between an 
organic mental disorder and bipolar disorder.  Private 
inpatient treatment notes from January 1997 indicate a 
diagnosis of neurosyphilis.

A June 2003 statement from E. M., M.D., indicates he had 
treated the veteran periodically since 1997 for depression.  
He then stated the veteran had neurosyphilis that was 
detected ten years after his military service.  Other 
language in this letter indicates it is reasonable to assume 
he contracted syphilis during his military service "since 
symptoms of neurosyphilis may be [sic] many years before they 
are evident."  This statement is supportive of his claim, but 
there is no reference to evidence from which these opinions 
or factual assertions were generated.  In cases where an 
examiner who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, the 
medical opinion's probative value is substantially limited.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

A second medical opinion was received in March 2004.  
Consistent with what is discussed in the Joint Motion, E. D., 
RN indicates the veteran acquired syphilis in 1978 while on 
active duty.  Further, she states he was diagnosed with 
syphilis in 1987.  She also opines that it is "conceivable" 
his current psychiatric disability is related to tertiary 
syphilis.  However, the facts that formed the basis of these 
assertions are not clear from the evidence of record.  While 
some reference to the record is made, it appears this opinion 
was based on information supplied by the veteran, himself, 
regarding the onset of his syphilis, limiting the opinion's 
probative value.  Id.

Also, additional evidence has been received since the Board's 
January 2005 decision.  This evidence includes a January 2007 
letter from E.M, M.D., which restates opinions regarding the 
incurrence of syphilis and the onset of neurosyphilis.  The 
letter also notes that it was more likely the veteran 
contracted syphilis during his honorable period of service 
because that period of service was longer than his 
dishonorable period of service.  This report appears to have 
been based on a limited review of records, but in any event 
there is no indication the claims file was reviewed so, 
again, the probative value is consequently affected.  Id.

There are relatively recent medical opinions regarding the 
past onset of both the veteran's psychiatric and physical 
disease processes.  The evidence from the period where he 
claims to have contracted syphilis, however, does not show 
when he received a confirmed diagnosis of this condition, if 
ever.  Moreover, the private opinions regarding the onset of 
syphilis and the etiology of his acquired psychiatric 
disorder appear to have been made without review of the 
pertinent medical records contained in his claims file.  
Accordingly, the Board concludes that a remand is needed to 
provide him a VA examination that includes a review of his 
claims file for his pertinent medical and other history, to 
address the nature and etiology of his claimed syphilis and 
acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that an examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the claim of service connection for syphilis, 
the Board observes that the November 2006 Order from the 
Court specifically incorporates the instructions from the 
October 2006 Joint Motion for Partial Remand.  This motion 
states, "The parties acknowledge that Appellant does not have 
a current diagnosis of syphilis."  See Joint Motion for 
Partial Remand, dated October 25, 2006, page 3.  Such 
acknowledgment would appear to vitiate any effort at 
establishing a successful claim of service connection for 
syphilis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

Here, however, the Court has returned to the Board for 
reconsideration both the issues of service connection for 
syphilis and for an acquired psychiatric disorder, claimed as 
a residual of a syphilis infection during service.  So 
immediate readjudication of the claim of service connection 
for syphilis would not only affect the syphilis claim, but 
may also include findings that would have significant impact 
on the claim of service connection for an acquired 
psychiatric disorder as a residual of a syphilis infection in 
service.  Therefore, the Board will continue, for now, with 
development on both claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

Finally, the Board notes that the veteran has received VA 
outpatient treatment until as recently as May 2005 at the 
Fayetteville, North Carolina VA Medical Center (VAMC).  His 
ongoing medical treatment records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for syphilis or a 
psychiatric disorder since May 2005.  
In particular, the RO should contact the 
VAMC in Fayetteville, North Carolina, and 
obtain any additional records there or 
elsewhere identified.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
concerning the etiology of his claimed 
acquired psychiatric disorder.  And to 
facilitate making this important 
determination, his claims file must be 
made available to the examiner for review 
of his pertinent medical and other 
history.  This includes a complete copy of 
this remand.  All necessary diagnostic 
testing and evaluation should be 
performed.

a) Following examination of the veteran, 
the examiner should give an opinion 
regarding the onset and etiology of the 
veteran's claimed syphilis disorder.  
Based on sound medical principles, the 
examiner must opine as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) the veteran contracted 
syphilis during his period of honorable 
active military service from January 15, 
1976, to January 14, 1979.

b) The examiner must then express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current psychiatric 
disorder found to be present is 
attributable to the claimed syphilis, if 
it is determined the veteran has it, or is 
otherwise related to his period of 
honorable active military service from 
January 15, 1976, to January 14, 1979.

The examiner should discuss the rationale 
for his/her opinion, whether favorable or 
unfavorable to the claims.  If the 
examiner is unable to provide either of 
the requested opinions without resorting 
to speculation, he/she should expressly 
indicate this.

3.  Then readjudicate the claims for 
service connection for syphilis and an 
acquired psychiatric disorder.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



